DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the synthetic fiber material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the synthetic fiber material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, for claims 11 and 12, examiner assumes that "the synthetic fiber material" is referring to the “a fiber reinforced structure” in line 3 of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 11, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abele et al. (US 2019/0041666, of record) in view of Shiga et al. (US 2017/0283539).
Regarding Claim 1, Abele discloses a set of augmented reality (AR) or virtual reality (VR) glasses (Paragraph 0014), the glasses comprising: 
a fiber reinforced structure (Paragraph 0045), comprising:
electronics that are coupled to the fiber reinforced structure (Paragraph 0027, Fig. 1B, projector 142 is coupled to first stem 104), wherein the electronics are configured to facilitate presentment of imagery onto a lens of the glasses (Paragraph 0027, lines 1-13).
Abele does not specifically disclose
a continuous fiber component that comprises a continuous fiber material; and 
a thermoplastic material injection molded over the continuous fiber component, wherein the thermoplastic material surrounds the continuous fiber component.
However Shiga, in the same field of endeavor, teaches 
a continuous fiber component that comprises a continuous fiber material (Paragraph 0228, Paragraph 0215, continuous fiber strands); and 
a thermoplastic material (Paragraph 0230, 0231, 0237, and 0238) injection molded (Paragraph 0222), over the continuous fiber component, wherein the thermoplastic material surrounds the continuous fiber component (Paragraph 0221, the carbon fibers are fillers, therefor are surrounded by the thermoplastic material) for the purpose of providing shaped reinforced resins/polymers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the glasses of Abele with a continuous fiber component that comprises a continuous fiber material; and a thermoplastic material injection molded over the continuous fiber component, wherein the thermoplastic material surrounds the continuous fiber component of Shiga, for the purpose of providing shaped reinforced resins/polymers.
Regarding Claim 2, Abele in view of Shiga discloses as is set forth above and Shiga further discloses wherein the continuous fiber material comprises carbon fiber material (Paragraph 0213), and further wherein the carbon fiber material comprises pitch-based carbon fibers (Paragraph 0213, lines 5-7), for the purpose of providing shaped reinforced resins/polymers.
Regarding Claim 4, Abele in view of Shiga discloses as is set forth above and Shiga further discloses wherein the thermoplastic material comprises a filled type of plastic (Paragraphs 0211-0213), for the purpose of providing shaped reinforced resins/polymers.
Regarding Claim 5, Abele in view of Shiga discloses as is set forth above and Shiga further discloses wherein the filled type of plastic comprises a glass-filled polymer (Paragraphs 0211-0212, glass fibers are used as filler), for the purpose of providing shaped reinforced resins/polymers.
Regarding Claim 6, Abele in view of Shiga discloses as is set forth above and Abele further discloses wherein the fiber reinforced structure is frames of the glasses (Paragraph 0015, Fig. 2A, Paragraph 0045).
Regarding Claim 7, Abele in view of Shiga discloses as is set forth above and Abele further discloses wherein the fiber reinforced structure is a sidearm of the glasses (Paragraph 0015, Fig. 2A, temple portions 124a and 124b, outer surfaces 226 and outer layer 224 are fiber-reinforced, Paragraph 0045).
Regarding Claim 11, Abele in view of Shiga discloses as is set forth above and Shiga further discloses wherein the synthetic fiber material (fiber reinforced structure ) is a glass fiber (Paragraphs 0211-0212, glass fibers are used as filler), for the purpose of providing shaped reinforced resins/polymers.
Regarding Claim 13, Abele discloses a method for forming a fiber reinforced structure that is to be included in a set of augmented reality (AR) glasses or virtual reality (VR) glasses (Paragraphs 0014 and 0045), the method comprising: 
forming a carbon fiber component (Paragraph 0045), wherein the carbon fiber component comprises carbon fiber material (Paragraph 0045);
 inserting the carbon fiber component into a mold (Paragraph 0044, outer layer 224 are formed by injection molding, Paragraph 0045, outer layer 224 can be reinforced with carbon fiber); and
further wherein the fiber reinforced structure is included as a part of the glasses (Fig 2A, 224 are part of eye glasses).
Abele does not specifically disclose
injecting a thermoplastic material into the mold while the carbon fiber component is inserted in the mold, wherein the thermoplastic material surrounds the carbon fiber component in the mold.
However Shiga, in the same field of endeavor, teaches
injecting a thermoplastic material into the mold while the carbon fiber component is inserted in the mold (Paragraphs 0222, 0230, 0231, 0237, and 0238), wherein the thermoplastic material surrounds the carbon fiber component in the mold (Paragraph 0221, the carbon fibers are fillers, therefor are surrounded by the thermoplastic material) for the purpose of providing shaped reinforced resins/polymers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the glasses of Abele with injecting a thermoplastic material into the mold while the carbon fiber component is inserted in the mold, wherein the thermoplastic material surrounds the carbon fiber component in the mold of Shiga, for the purpose of providing shaped reinforced resins/polymers.
Regarding Claim 16, Abele in view of Shiga discloses as is set forth above and Shiga further discloses wherein the fiber reinforced structure has at least one of a height, length, or width of between 5 mm and 10 mm (Paragraph 0219, carbon fibers are preferably 4 to 20 mm, Paragraph 0222, shaped by injection molding), for the purpose of providing shaped reinforced resins/polymers.
Regarding Claim 17, Abele discloses a pair of augmented reality glasses (Paragraph 0014) comprising: 
a sidearm (Paragraph 0015, Fig. 2A, temple portions 124a and 124b, outer surfaces 226 and outer layer 224 are fiber-reinforced, Paragraph 0045) that is fiber-reinforced (Paragraph 0045), wherein the sidearm comprises: and
 a lens coupled to the sidearm (Fig. 1A, lenses 110 and 112 are coupled to sidearms 124a and 124b, by way of rims 116 and 118, Paragraphs 0034-0035), wherein the lens is configured to present computer-generated imagery thereon (Paragraph 0027, Fig. 1B, projector 142 is coupled to first stem 104).
Abele does not specifically disclose
a continuous fiber component that comprises a continuous fiber material; and 
a thermoplastic material injection molded over the continuous fiber component, wherein the thermoplastic material surrounds the continuous fiber component.
However Shiga, in the same field of endeavor, teaches 
a continuous fiber component that comprises a continuous fiber material (Paragraph 0228, Paragraph 0215, continuous fiber strands); and 
a thermoplastic material (Paragraph 0230, 0231, 0237, and 0238) injection molded (Paragraph 0222), over the continuous fiber component, wherein the thermoplastic material surrounds the continuous fiber component (Paragraph 0221, the carbon fibers are fillers, therefor are surrounded by the thermoplastic material) for the purpose of providing shaped reinforced resins/polymers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the glasses of Abele with a continuous fiber component that comprises a continuous fiber material; and a thermoplastic material injection molded over the continuous fiber component, wherein the thermoplastic material surrounds the continuous fiber component of Shiga, for the purpose of providing shaped reinforced resins/polymers.
Regarding Claim 18, Abele in view of Shiga discloses as is set forth above and Shiga further discloses wherein the continuous fiber component comprises carbon fiber (Paragraph 0213), for the purpose of providing shaped reinforced resins/polymers.
Regarding Claim 19, Abele in view of Shiga discloses as is set forth above and Abele further comprising: electronics coupled to the sidearm (Paragraph 0027, Fig. 1B, projector 142 is coupled to first stem 104), wherein the electronics facilitate presentment of the computer-generated imagery on the lens (Paragraph 0027, lines 1-13).
Regarding Claim 20, Abele in view of Shiga discloses as is set forth above and Shiga further discloses wherein the continuous fiber component comprises pitch-based carbon fibers (Paragraph 0213, lines 5-7), for the purpose of providing shaped reinforced resins/polymers.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abele et al. (US 2019/0041666, of record) in view of Shiga et al. (US 2017/0283539), further in view of Gruhn et al. (US 2015/0375478).
Regarding Claim 3, Abele in view of Shiga discloses as is set forth above but does not specifically disclose wherein the continuous fiber component comprises a plurality of fibers impregnated with a thermoset polymer.
However Gruhn, in the same field of endeavor, teaches wherein the continuous fiber component comprises a plurality of fibers impregnated with a thermoset polymer (Paragraph 0058, 0066, and 0069), for the purpose of forming a resilient, heat-resistant polymer component.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the glasses of Abele in view of Shiga with the wherein the continuous fiber component comprises a plurality of fibers impregnated with a thermoset polymer, of Gruhn, for the purpose of forming a resilient, heat-resistant polymer component.
Allowable Subject Matter
Claims 8, 9, 10, 12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Additionally, Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or teach of glasses including, as the distinguishing feature(s) in combination with the other limitations wherein the continuous fiber component comprises a mesh layer, wherein the mesh layer is formed from a plurality of overlapping carbon fibers, wherein the mesh layer has a plurality of voids between the carbon fibers.
Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or teach of glasses including, as the distinguishing feature(s) in combination with the other limitations wherein the continuous fiber component comprises a first section, a second section extending at an angle from a first edge of the first section, and a third section extending at a second angle from a second edge of the first section.
Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or teach of glasses including, as the distinguishing feature(s) in combination with the other limitations wherein the continuous fiber component comprises carbon fibers that are twisted with one another.
Specifically, with respect to claim 12, none of the prior art either alone or in combination disclose or teach of glasses including, as the distinguishing feature(s) in combination with the other limitations wherein the synthetic fiber material (fiber reinforced structure) is poly-paraphenylene terephthalamide.
Specifically, with respect to claim 14, none of the prior art either alone or in combination disclose or teach of a method including, as the distinguishing feature(s) in combination with the other limitations wherein forming the carbon fiber component comprises: comingling a bundle of carbon fibers and a bundle of thermoplastic fibers to form a comingled bundle; and thermoforming the comingled bundle by melting a portion of the thermoplastic fibers.
Specifically, with respect to claim 15, none of the prior art either alone or in combination disclose or teach of a method including, as the distinguishing feature(s) in combination with the other limitations wherein forming the carbon fiber component comprises: forming a mesh layer of carbon fibers, wherein the mesh layer comprises a plurality of overlapping carbon fibers, wherein the mesh layer has a plurality of voids between the carbon fibers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okamoto et al. (US 2017/0200422), Cazalet et al. (US 2013/0258270), Bozzetto (US 2010/0309424), Tirindelli (US 2016/0216532), Toleno et al. (US 2019/0377189), Peyrard (US 2022/0139188), Zhang et al. (US 2021/0274280), Zhang et al. (US 2021/0243518), and Zhang et al. (US 2021/0223577) are cited to show similar eyeglasses and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872